 



Exhibit 10.6

March 29, 2005

Graham Perkins
3235 Navy Drive
Oak Hill, VA 20171

Re: COBRA and Office Space

Dear Graham:

Recently, you received a letter confirming your eligibility to participate in
LCC’s 2005 Annual Incentive Plan, including details of your target incentive
amount.

Following on that communication, I wanted also to confirm the details of your
agreement with LCC International, Inc. regarding payment of COBRA premiums and
loaned office space:



  1.   LCC will pay in full the monthly premium for the continuance of your
current medical and dental care elections via COBRA through December 31st, 2005.
    2.   LCC will provide, at no cost to you, one (1) furnished office for your
personal use. This office space will be provided indefinitely or until the
sooner of a) your voluntary vacancy of the space or b) lack of availability of
office space unoccupied by paying tenants. LCC reserves the right to relocate
this office at any time or at any frequency in order to accommodate paying
lessees.

Graham, if you have any questions regarding the information above, please do not
hesitate to contact me.

Best regards,

/s/ Terri

Terri Feely
Vice President, Human Resources & Administration
LCC International, Inc.
(703) 873-2399 direct

 